Pursuant to this court's order dated August 8, 1985, the petitioner Anthony D. Pistone, a suspended attorney, has filed proof that he has taken and passed the MultiState Professional Responsibility Examination and is therefore entitled to have his name restored to the roll of attorneys and counselors-at-law.
The Clerk of this court is directed to restore petitioner’s name to the roll of attorneys and counselors-at-law and he is reinstated to the Bar of the State of New York, forthwith. Mollen, P. J., Mangano, Bracken, Brown and Eiber, JJ., concur.